Citation Nr: 0602129	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  00-11 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected genitofemoral nerve entrapment, to include an 
earlier effective date for the grant of service connection.  

2.  Entitlement to service connection for a claimed right 
ankle disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1965 and from June 1967 to March 1969.  

The claim of service connection for a right ankle disorder 
initially came to the to the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO decision.  

The claim of service connection for residuals of left 
inguinal hernia, claimed as left testicle disorder, comes to 
the Board on appeal from a September 1999 RO decision that 
determined that new and material evidence had not been 
received to reopen a claim of service connection for 
residuals of a left inguinal herniorrhaphy, claimed as a left 
testicle disorder.   

In November 2002, the Board reopened the claim of service 
connection for the residuals of left inguinal herniorrhaphy.  

It is noted that pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), the Board undertook further 
development of the veteran's claims in October 2002.  

The However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  A review of the record does not reveal 
that the veteran waived RO consideration of this evidence.  

As such, the Board remanded the case back to the RO in 
September  2003.  

The Board notes that in a May 2005 rating decision, the RO 
granted service connection for genitofemoral nerve entrapment 
and assigned a 10 percent rating, effective on March 18, 
1999, the date of the veteran's reopened claim.  

The Board considers this to be a full grant of benefits as to 
the issue of service connection for a left testicle disorder.  
Accordingly, that matter is no longer before the Board for 
the purpose of appellate review.  

A May 2005 Supplemental Statement of the Case (SSOC) was 
issued, however, it informed the veteran of the RO's 
continued denial of his claim of service connection for a 
right ankle disorder.  

In a written statement received in June 2005 and the 
veteran's July 2005 VA Form 646, it appears that the veteran 
intended to express disagreement with the May 2005 RO 
decision and continued his appeal with regard to the RO's 
denial of service connection for an right ankle condition.  

In the June 2005 correspondence, the veteran reported that 
his genitofemoral nerve entrapment disability should be 
service connected as of February 1999.  

In any event, the veteran appears to be disagreeing with the 
RO's grant of service connection or its assignment of a 10 
percent disability evaluation and is requesting an earlier 
effective date.  

However, as a Statement of the Case has not yet been issued 
on these matters, additional action by the RO is required as 
set forth below in the Remand portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

As such, again, the Board considers the June 2005 written 
statement to be a timely Notice of Disagreement.  See 
generally 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2005) 
(detailing the process by which RO decisions are appealed to 
the Board).  

As set forth hereinbelow, these matters are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran currently is not shown to have residual 
disablement due to any right ankle sprain suffered in service 
or as the result of any other event or incident of his period 
of active service.  



CONCLUSION OF LAW

The veteran is not shown to have a right ankle disability due 
to injury or disease that was incurred in or aggravated by 
service; nor may any arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  

VCAA and the implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

With respect to the claim of service connection, the Board 
notes that the RO issued letters in April 2001 that informed 
the veteran of the medical and other evidence needed to 
substantiate his claim.  

The veteran was further informed of VCAA in the Statement of 
the Case (SOC) and Supplemental Statements of the Case (SSOC) 
dated in June 2000, and May 2005, the RO provided the veteran 
with the regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

As such, VA has thereby met its obligations to notify the 
veteran of the medical and other evidence needed to 
substantiate his claim and of what evidence he is responsible 
for obtaining.  Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the RO obtained the veteran's medical 
records from the Social Security Administration (SSA) in 
February 2003 and in May 2004, the veteran accorded a VA 
examination.  

In the circumstances of this case, as will be discussed in 
further detail hereinbelow, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The veteran has not claimed that there are any VA or private 
medical records that need to be obtained.  In this regard, 
the Board has reviewed the evidence in its entirety and finds 
that the record is complete with regard to the claim.  

The veteran has not specified nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claims.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


Service connection 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for service connection, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  

In this case, the veteran's reports of medial history at 
enlistment in December 1963 and at separation in September 
1965 were negative for any indication of any leg cramps, 
arthritis, lameness or foot trouble.  

On report of medical examination in December 1963 pes planus 
was noted.  The report of examination in September 1965 was 
negative for any clinical defects on evaluation of the feet 
or lower extremities.  

In August 1967, the veteran reenlisted and reported no joint 
problems, broken bones, sprains or any injury on survival 
school medical screening.  

The report of medical examination at separation in March 1969 
was negative for any findings of defects of the feet or lower 
extremities on clinical evaluation.  

The veteran produced a service medical record date in 
September 1967 that showed treatment for a right ankle 
sprain.  The examiner noted that an x-ray study was negative 
and that the veteran was given an Ace bandage.  

The post-service medical records dated from 1970 to 1999 are 
negative for any subjective complaints, evidence of treatment 
or diagnosis of a right ankle condition.  

Accompanying the veteran's 1987 claim are records showing 
right calf thrombophlebitis with chronic edema of the right 
leg and complaints of pain.  There was no evidence of any 
right ankle involvement.  The veteran's complaint of 
arthritis in the joints of the hands was noted in the report.  

On VA examination in October 1987, the veteran was reported 
to have swelling of the right lower leg and ankle.  

In a February 1994 private clinical record, the veteran was 
noted to have complaints of right heel pain that was 
diagnosed as a spur.  

The first documented evidence of a right ankle condition was 
found in a January 2000 letter from the veteran's private 
podiatrist.  The physician reported the veteran's complaints 
of having chronic right ankle pain.  

It was noted that the veteran sustained an in-service sprain 
injury in September 1967 and that, since that time, the 
veteran experienced pain in the right ankle on movement.  

On examination of the right ankle, the physician reported 
swelling in the lateral malleolus with pain elicited on 
palpation of the anterior talofibular ligament and the 
calcaneofibular ligament.  

The physician opined that the veteran sustained a partial 
ligamentous tear at the time of the injury in 1967 that 
"never completely healed."  

In a private radiology report dated in December 2000, no 
acute pathology was identified in the right foot.  Minimal 
arthritic changes were noted.  Early vascular calcification 
was noted in the small arteries of the right foot.  

The medical evidence that served as the basis for the SSA 
disability grant was reviewed.  In a SSA decision dated in 
April 1995, the veteran was found disabled due to a primary 
diagnosis if thrombophlebitis and a secondary diagnosis of 
hypertension.  

The disability onset date was reported as February 23, 1994.  
Noted among the veteran's SSA disability medical records were 
the veteran's complaints of bilateral pain and swelling in 
the legs and low back with findings of deep venous thrombosis 
and chronic lower extremity venous hypertension.  

The medical records underlying the SSA's disability decision 
were devoid of any complaint or diagnosis related to the 
veteran's claimed right ankle condition or his in-service 
right ankle sprain in 1967.  

Likewise, VA medical records dated from 2000 to 2004 are 
negative for any complaints, treatment or diagnosis of any 
right ankle disorder related to service.  Rather, the veteran 
received VA treatment for recurrent, right leg (mid-tibia) 
stasis ulceration with no other gross orthopedic or 
neurological abnormalities.  

In May 2002, the veteran underwent surgery for chronic venous 
insufficiency of the right leg.  Podiatry follow-up clinical 
records dated since 2002 were negative for findings of edema, 
drainage or signs of infection.  

In a November 2002 neurology note, the veteran was noted to 
have gait imbalance and pain in the left thigh due to hernia 
surgery.  It was noted the veteran used a cane for 
ambulation.  

In May 2004, the veteran underwent a VA joints examination.  
An addendum opinion was also obtained.  The examiner noted 
reports of right ankle injury and in-service treatment with 
report of negative x-ray studies.  

The examiner noted that the first medical records documenting 
right ankle problems were dated in approximately 2000 and 
were related to stasis ulcers of the right foot and ankle.  
The examiner concluded that the stasis ulcers were note 
related to the in-service injury in 1967.  

In both reports, the examiner noted his inability to examine 
the veteran's right ankle due to the presence of compression 
dressing for recurrent ulceration of the right leg.  

While the examiner at first appeared to express an opinion 
regarding likely etiology, the examiner's rationale clearly 
demonstrated his opinion that it was "unlikely that this 
patient would be having an ankle problem develop over 30 
years later from an injury occurring in 1967."  

The examiner added in this regard that, while the veteran had 
a right ankle sprain in 1967, there are "no further records 
of subsequent treatment following the 1967 injury, until 
recently."  

While the veteran has testified that he has had right ankle 
pain since his active duty service, his assertions referable 
to continuity are not supported by the medical evidence of 
record.  

In this regard, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim.  The evidence as such serves to establish that the 
veteran does not have current right ankle disability that can 
be attributed to the sprain-type injury reported to have been 
suffered in 1967 during service.  

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the veteran's service 
medical records and the May 2004 VA examination reports.  

The Board notes that, while the veteran's service medical 
records document a right ankle sprain, the report of medical 
examination at separation in March 1969 was negative for any 
diagnoses of a right ankle condition or clinical defect.  

Further, as indicated by the May 2004 VA examiner, the 
veteran's post-service medical records are negative for any 
complaint, treatment or diagnosis of any right ankle 
condition.  

The VA examiner reviewed the claims file and reported the 
lack of medical evidence of treatment related to a claimed 
right ankle condition until approximately 2000, almost 30 
years after the veteran's military discharge.  

The Board finds the VA examiner's opinion to be more 
probative than that of the private podiatrist dated in 
January 2000.  The podiatrist's opinion is based on physical 
examination and the veteran's narrative history of his in-
service injury, but does not appear to be based on claims 
file review.  The opinion in this regard is not supported by 
other medical evidence showing a ligament injury that had not 
healed.  

Further, the private medical opinion is outweighed by the 
volumes of evidence reflecting no history of a right ankle 
disability since service.  In this regard, VA decision makers 
have discretion to accept or reject pieces of evidence 
provided that sufficient reasons and bases are set forth 
explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the veteran's right ankle 
condition is due to an injury or other incident of his 
military service.  Therefore service connection for this 
disability is not warranted.  



ORDER

Service connection for a right ankle disorder is denied.  



REMAND

As indicated, in May 2005 rating decision, the RO granted 
service connection and awarded a 10 percent disability 
evaluation for the veteran's service-connected genitofemoral 
nerve entrapment (claimed as a left testicle disorder).  

It appears that a timely Notice of Disagreement has been 
filed, but the RO failed to issue a Statement of the Case 
regarding that matter.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a Statement of the Case, and RO failure to issue 
same is a procedural defect.  Manlincon, 12 Vet. App. at 240-
41.  

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  

Therefore, the Board must remand this aspect of the veteran's 
claim for preparation of a Statement of the Case as to the 
matters of an increased rating for service-connected 
genitofemoral nerve entrapment or an earlier effective date 
for the initial grant of service connection.  See VAOPGCPREC 
16-92 (July 24, 1992).  

A review of the record does not show that the issue has been 
made the subject of a Statement of the Case, and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The Board may not address the issue(s) until a Statement of 
the Case has been sent.  38 C.F.R. § 20.200 (2004); Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issues of an increased rating for the 
service-connected genitofemoral nerve 
entrapment disability and earlier 
effective date for the grant of service 
connection prior to March 18, 1999.  All 
indicated development should be taken in 
this regard.  The veteran should, of 
course, be advised of the time period 
within which to perfect his appeal.  38 
C.F.R. § 20.302(b) (2005).  

2.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  He may 
seek the assistance of the RO in 
obtaining medical or other records.  38 
U.S.C.A. § 5103A (West 2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


